Citation Nr: 1512195	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1969 to October 1972 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  During his January 2011 VA examination, the Veteran stated that he received Social Security Administration (SSA) benefits for heart and musculoskeletal issues.  There are, however, no SSA records associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  Therefore, a remand is necessary to ensure a complete record upon which to decide the Veteran's claim.

Remand is required to obtain an addendum opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examiner's conclusions are of questionable probative value when the examiner fails to consider certain relevant information.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Here, the Veteran was afforded a VA examination in January 2011 to address the nature and etiology of his claimed low back disorder.  Following a physical examination of the Veteran, the VA examiner opined that the Veteran's lower back disorder was not caused by or a result of his military service.  The examiner did not, however, address the Veteran's in-service evidence of back complaints and a possible sprain to the lumbosacral spine.  Thus, the Board finds that the January 2011 VA medical opinion is inadequate and a remand is necessary to obtain an addendum opinion.

It also appears that the Veteran receives treatment at the Robert J. Dole VA Medical Center.  Updated treatment records should be obtained in light the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the Robert J. Dole VA Medical Center dated since June 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After the preceding development is completed, return the claims file to the examiner that conducted the January 2011 VA examination.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  The examiner must take a comprehensive history from the Veteran regarding his alleged inservice back injuries.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current low back disorder manifested in service or is otherwise causally or etiologically related to his military service, to include whether the Veteran's in-service symptoms were early manifestations of any currently diagnosed low back disorder.

In rendering an opinion, the examiner must address the following:  1) the Veteran's February 2013 statement that he had no problems with his back until he went into service; 2) the service treatment record noting the Veteran's complaints of back pain after a December 1971 auto accident; 3) the service treatment record dated in March 1972 that noted a probable mild sprain to the lumbosacral spine; and 4) the other records in which the Veteran placed the date of onset in 1986.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




